Mr. Graeme of Counsel for the Defendant in this Cause Moved That the Bill and Answer might be Read, and prayed that the Injunction be Dissolved; The Court on hearing the Arguments of Council on both Sides were of Opinion; That it would be advisable for the Parties to refer the Matters in Difference to the Determination of three or more indifferent Merchants, and recommended it accordingly, And thereupon the Parties agreed to enter into Arbitration Bonds within Six days to Submit the Matters in Difference to Col. Beale and Mr. Thomas Jenys on the part of the Complainant; and to Capt. Ebenezer Simmons and Mr. Jonah Scott on the part of the Defendant.
Alexr Stewart Deputy Register in Chancery